

114 S82 IS: Strategic Petroleum Supplies Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 82IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo suspend sales of petroleum products from the Strategic Petroleum Reserve until certain
			 conditions are met.1.Short
 titleThis Act may be cited as the Strategic Petroleum Supplies Act.2.Limitation on
			 sales from the Strategic Petroleum Reserve(a)In
 generalExcept as provided in subsection (b), the Administration shall not authorize a sale of petroleum products from the Strategic Petroleum Reserve established under part B of title I of the Energy Policy and Conservation Act (42 U.S.C. 6231 et seq.) until the date on which all permits necessary under Executive Order 13337 (3 U.S.C. 301 note; relating to issuance of permits with respect to certain energy-related facilities and land transportation crossings on the international boundaries of the United States) for the Keystone XL pipeline project application filed on September 19, 2008 (including amendments), have been issued.(b)ExceptionSubsection (a) shall not affect any obligations of the United States under the international energy program.